Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/798,509 filed 02/24/2020 is in response to applicant’s after-final response and claim amendment filed 02/19/2021 Applicant’s response has been given full consideration. 
Claim 1-24 are currently pending in this application and all claims are under consideration. This application is in condition for allowance. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 and 02/19/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Allowed Claims
Claims 1-24 are allowed over prior art of record. 
Reason for Allowance
This is examiner’s statement of reason for allowance. 
The invention is directed to a button cell, comprising a housing including a metal cell cup and a metal cell top, the cell cup having a plane region connected to a lateral surface region, the cell top having a top plane region connected to a top lateral surface region, and the cell top plane region extending substantially parallel to the cell cup plane region. 
The button cell has an electrode winding disposed within the housing, the electrode winding having a first end side, a second end side, and an outer side, the end sides extending substantially parallel to cell cup plane region and the cell top plane region; the outer side extending perpendicular to the cell cup plane region and the cell top plane region, and the electrode winding being formed from a multi-layer assembly that is wound in a spiral shape about an axis; the assembly including a positive electrode formed from a first current collector coated with a first electrode material, a negative electrode formed from a second current collector coated with a second electrode material, and a separator disposed between the electrodes; and an insulator. 
The first current collector includes a first end section bent so as to extend out of the electrode winding, at least a first portion of the first end section forming an uncoated first flat layer adjacent the first end side of the electrode winding. Similarly the second current collector includes a second end section bent so as to extend out of the electrode winding, at least a first portion of the second end section forming an uncoated second flat layer adjacent the second end side of the electrode winding, wherein the first current collector, including the first end section thereof, is a first metallic foil or mesh and the second current collector, including the second end section thereof, is a second metallic foil or mesh. 
The first flat layer is welded to a first cup plane region or the top plane region, wherein the second flat layer is welded to a second of the cup plane region or the top plane region, and wherein the insulator is positioned (i) between the first flat layer and the first end side of the electrode winding or (ii) between the second flat layer and the second end side of the electrode winding.
The closest prior art to the invention is considered to be Kobayashi et al. (JP2007294111), Mitchell et al. (U.S. PG Publication 2007/0122698), and Inoue et al.
Kobayashi discloses a button cell comprising a housing including a positive electrode case plane region connected to a cell case lateral surface region, and a negative electrode case having a top plane region connected to a top lateral surface region, the top plane region extending parallel to the cup plane region, and the negative electrode case lateral surface region extending parallel to the positive electrode case lateral surface region. Kobayashi discloses an electrode winding disposed within the housing formed by the positive electrode case and negative electrode case; the electrode winding having a first end side, a second end side, and an outer side, the first end side and the second end side extending parallel to cell cup plane region and the cell top plane region, the outer side extending perpendicular to the cell cup plane region and the cell top region. The electrode winding is formed from a multi-layer assembly that is wound in a spiral shape about an axis, and including a positive electrode formed from a first current collector coated with a first electrode material, and a negative electrode formed from a second current collector. The first and second current collectors include terminal connecting portions welded to the cup and top plane regions, and wherein the insulators are positioned between the terminal connecting portions and the first end side of the electrode winding and between the second flat layer and the second end side of the electrode winding. Kobayashi, however, does not discloses a first current collector includes a first end section bent so as to extend out of the electrode winding, at least a first portion of the first end section forming an uncoated first flat layer adjacent the first end side of the electrode winding. Kobayashi also does not disclose  a second current collector includes a second end section bent so as to extend out of the electrode winding, at least a first portion of the second end section forming an uncoated second flat layer adjacent the second end side of the electrode winding, Furthermore, Kobayashi does not disclose a current collector in the form of a metallic foil or mesh that is coated with an electrode material and includes an end section bent so as to 
Mitchell discloses the structure and method of making dry particle based adhesive and film for battery structure and teaches that polypropylene can be made into dry adhesive film for an insulating tape. Mitchell, however, does not disclose any of the limitation of the button cell as recited in Claim 1.
Inoue discloses a battery that has an electrode assembly inserted in cylindrical external case and teaches the welding of electrode lead to the inner surface of an external case. Inoue, however, does not disclose the limitations of the button cell as recited in Claim 1. 
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, Claims 1-24 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 6798509information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722